Citation Nr: 1701177	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  10-15 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for diabetes.  

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from October 1972 to July 1979, with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Army Reserve from April 1989 to January 2007. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 and July 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In August 2011, the Veteran testified at a Board hearing held before the undersigned Acting Veterans Law Judge in Waco, Texas.  A copy of the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that VA treatment records, dated in October and November 2016, were recently added to the claims file after the issuance of the last supplemental statement of the case.  

The Veteran has, via a written submission, indicated that he does not waive review of this new evidence by the RO, and as they are potentially relevant, the claim for hypertension must be remanded so that de novo review of this evidence and readjudication can take place.  If the benefit is not granted, a supplemental statement of the case is to be issued.  

Additionally, in July 2015, the RO denied reopening of the claims for entitlement to service connection for diabetes and for a left knee disability.  A notice of disagreement was received within the next month; however, no statement of the case was issued.  The Board has jurisdiction over these claims, and they are remanded to the RO for issuance of a statement of the case (with the opportunity given to the Veteran to file a substantive appeal).  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  With respect to the claim for hypertension, the RO is to review all evidence and argument submitted since the issuance of the last supplemental statement of the case.  The Veteran is to be informed of his ability to supplement the record with any additional evidence or argument, and the claim is to be readjudicated on a de novo basis.  Should the claim not be granted, a new supplemental statement of the case is to be issued and the claim re-certified to the Board for adjudication.  

2.  With respect to the petitions to reopen claims for entitlement to service connection for diabetes and a left knee disability, an appropriate statement of the case is to be issued.  Again, the Veteran is to be informed of his ability to submit any evidence or argument in support of his claim, and following the appropriate amount of time, he should be provided the opportunity to perfect a substantive appeal to the Board on these issues.  Should such a perfected appeal be received, the issues are to be certified to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




